Case: 15-11890   Date Filed: 12/07/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11890
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:12-cv-80931-DTKH



LENNON ANDERSON,

                                                            Plaintiff-Appellant,

                                  versus

FLORIDA DEPARTMENT OF
ENVIRONMENTAL PROTECTION,
JILL S. CREECH,
in her individual capacity,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 7, 2015)

Before CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-11890     Date Filed: 12/07/2015    Page: 2 of 2


      Lennon Anderson, proceeding pro se, sued his supervisor and his employer

for firing him because of his race. The district court granted summary judgment to

the defendants on the ground that Anderson failed to make a prima facie case of

employment discrimination. Anderson then filed a borderline frivolous motion to

alter or amend the judgment, which the district court properly denied. See

Anderson v. Fla. Dep’t of Envtl. Prot., 567 F. App’x 679, 680 (11th Cir. 2014). He

now moves, under Federal Rule of Civil Procedure 60(d)(3), for relief from the

district court’s judgment, arguing that it was the product of fraud on the court.

This latest motion — which is based on a conclusory assertion that the defendants’

case rested on perjury and fabricated evidence — is also without merit. In any

event, perjury and fabricated evidence do not constitute fraud on the court because

they can and should be exposed at trial. Travelers Indem. Co. v. Gore, 761 F.2d
1549, 1552 (11th Cir. 1985). Fraud on the court is “limited to more egregious

forms of subversion of the legal process, . . . those we cannot necessarily expect to

be exposed to by the normal adversary process.” Id. (quoting Great Coastal

Express v. Bhd. of Teamsters, 675 F.2d 1349, 1356 (4th Cir. 1982)). Because the

fraud Anderson alleges does not rise to the level of “fraud on the court,” the district

court was correct to deny his Rule 60(d)(3) motion.

      AFFIRMED.




                                          2